MEMORANDUM **
Phillip Westel Sedgwick appeals pro se the district court’s judgment dismissing, for lack of subject matter jurisdiction and failure to state a claim, his action under the Federal Tort Claims Act (“FTCA”) against the Board of Governors of the Federal Reserve System (“Board”). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Farr v. United States, 990 F.2d 451, 453 (9th Cir.1993), and we affirm.
The district court did not err by dismissing Sedgwick’s claim that the Board failed to assist him in prior litigation because no private cause of action attaches to the Board’s reserve requirement duties, see 12 U.S.C. § 461, and because mere allegations of negligence are not actionable under the FTCA, see Westbay Steel, Inc. v. United States, 970 F.2d 648, 650 (9th Cir.1992).
Furthermore, because the first amended complaint failed to allege facts that Sedgwick exhausted his remedies with respect to his claim that the Board did not provide him with Standard Form 95, the district court properly dismissed that claim for lack of subject matter jurisdiction. See Brady v. United States, 211 F.3d 499, 502 (9th Cir.), cert. denied, 531 U.S. 1037, 121 S.Ct. 627, 148 L.Ed.2d 536 (2000).
The district court did not err by dismissing the action without leave to amend. See Allen v. City of Beverly Hills, 911 F.2d 367, 373-74 (9th Cir.1990).
We have reviewed Sedgwick’s remaining contentions and conclude that they are unpersuasive.
All pending motions and requests are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.